DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending as filed on 11/18/19.
This application is a divisional of 15/553752, now US 10526449. Note the examiner assigned to the present child application is different from the examiner of the parent application.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 1/27/2022 is acknowledged.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11
Claim 1 recites a step of “washing” filtered bis(halophthalimide) with methanol, hexane, ortho-dichlorobenzene, or a combination comprising at least one of the foregoing at a temperature of at least 100 C. However, the boiling points of methanol (65 C) and hexane (70 C) are well below 100 C. Therefore, it is not clear whether the claim is intended to encompass processes wherein the washing step is somehow performed with a solvent which is not in a liquid state, or, whether the claim is not intended to encompass washing with methanol individually or hexane individually (i.e., requiring that these solvents be used in combination with a higher boiling solvent), or, whether the recitation of methanol and hexane in the group of solvents to be utilized at 100 C was in error. Clarification is requested. The scope of claims 2-11 is unclear due to the dependence of claims 2-11 from claim 1.
Additionally, claim 3 depends from claim 1, and references “the aqueous solution of the alkali base.” An aqueous solution of alkali base is not recited in claim 1, and therefore due to the lack of antecedent basis, the scope of claim 3 is unclear. For examination purposes, claim 3 has been interpreted as depending from claim 2.
Additionally, claim 9 recites an additional base, and further recites “preferably tripotassium phosphate.” Because it is not clear whether the claimed preference is a limitation, the scope of the claim is unclear. See MPEP 2173.05(d).  Claim 10 is rejected for the same reason, given the dependence from claim 9. 
Additionally, claim 9 refers to “the homogenized … slurry,” and further recites an addition to the slurry “at the drying step.” Claim 9 depends from claim 7, which depends from claim 1. Neither claim 7 nor claim 1 recite a homogenized slurry or a drying step. Therefore, because the limitations recited in claim 9 lack antecedent basis, 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 2 depends from claim 1, and adds further process steps limiting the preparation method of the alkali metal salt of the dihydroxy aromatic compound. Claim 2 recites production of a compound having an APHA index of less than 100. However, claim 1 requires the compound to have an APHA index of less than 50. Therefore, because the APHA index range for the alkali metal salt of a dihydroxy aromatic compound which is recited in claim 2 is broader than the range recited in claim 1, claim 2 fails to properly include all the limitations of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiong et al (US 2011/0263791) in view of Ordonez et al (US 2013/0260125) and Colborn et al (US 2006/0004224). 
As to claim 1, Chiong discloses a method of forming a polyetherimide via a slurry of a bisimide [0013], wherein the bisimide is 1,3-bis[N-(4-chlorophthalimido)]benzene formed from reaction of m-phenylenediamine and 4-chlorophthalic anhydride [0019]. 
The 4-chlorophthalic anhydride, m-phenylenediamine, and bisimide intermediate therefrom disclosed by Chiong have chemical structures according to the presently recited halophthalic anhydride (wherein X is Cl), organic diamine (wherein R is C6 aromatic) and bis(halophthalimide) structural formulas. 
Chiong further teaches polymerization of the bisimide with bisphenol A disodium salt [0018], which is an alkali metal salt of a dihydroxy aromatic compound according to instant formula MO-Z-OM. 
Chiong discloses that the resulting PEI has a formula as copied below wherein n n is 1 to 40 [0021-22]:

    PNG
    media_image1.png
    98
    695
    media_image1.png
    Greyscale

which satisfies the presently recited PEI formula wherein n is an integer greater than 1. 
With regard to the presently recited steps of purifying crude bis(halophthalimide):
Chiong teaches that ClPAMI is isolated by filtering a slurry of ClPAMI in oDCB (o-dichlorobenzene). The ClPAMI solids were sequentially washed three times with oDCB at 80 C, followed by washing three times with hexanes at room temperature [0090]. In light of Chiong’s disclosure to isolate ClPAMI via a process which includes three washes with warm oDCB and three washes with hexane, the person having ordinary skill in the art would have recognized that Chiong desires a ClPAMI intermediate of high purity for the subsequent polymerization reaction. However, while Chiong teaches washing a crude filtered bis(halophthalimide) with oDCB at 80C followed by washing with hexane, Chiong fails to specifically teach contacting crude bis(halophthalimide) with hexane prior to washing with oDCB. 
However, Ordonez discloses a method for forming polyetherimide which is substantially similar to the method of Chiong, wherein halophthalic anhydride is reacted with organic diamine to produce a bis(halopthalimide) intermediate (ClPAMI), which is 
Case law has established that it is prima facie obvious to use a known technique to improve a similar device. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (C). In light of Ordonez’s disclosure, one would have recognized that addition of hexane to a slurry of crude bis(halophthalimide) in oDCB facilitates precipitation of the desired bishalophthalimide product for filtration. Given that the necessary guidance is thoroughly provided in Ordonez, it would have been within the level of skill in the art to contact Chiong’s crude slurry of bis(halophthalimide) in oDCB with hexane, as disclosed by Ordonez, prior to the initial filtering step disclosed by Chiong. Therefore, given that doing so amounts to using a known technique to improve a similar method, it would have been obvious to the person having ordinary skill in the art to have contacted Chiong’s crude slurry of bis(halophthalimide) in oDCB with hexane, as disclosed by Ordonez, prior to the initial filtering step disclosed by Chiong.
Chiong’s purification of bis(halophthalimide) further includes washing the filtered bis(halophthalimide) with warm oDCB at 80 C. Chiong fails to specifically teach utilizing oDCB at a temperature of at least 100 C. However, as set forth in MPEP 2144.05II(A), differences in temperature generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that temperature is 
With regard to the presently recited APHA index values of reactants (halophthalic anhydride, diamine, MO-Z-OM) and yellowness index of the polyetherimide product:
As previously established, Chiong discloses a preparation of the ClPAMI intermediate which includes six washing steps [0090]. Furthermore, Chiong discloses that the polyetherimide product resulting from reaction of bisphenol A disodium salt with ClPAMI is precipitated with dichloromethane and hexanes, and rinsed with hexanes, to provide a “white solid” [0091].  However, Chiong fails to specifically teach the specific impurity level/APHA index of the reactants and intermediates, and fails to teach the yellowness index value associated with the “white” solid polyetherimide product. 
Colborn discloses a method for producing halophthalic anhydride [0002] (i.e., the same starting material disclosed in both Chiong and Ordonez for reacting with diamine to produce ClPAMI), and teaches preparation of a polyetherimide comprising structural units derived from the halophthalic anhydride [0043, 0048]. Colborn discloses that it is clear to one of ordinary skill in the art that any impurities present in the halophthalic anhydride will be carried through to subsequent steps in the polyetherimide synthesis. Colborn further teaches that the presence of significant levels of impurities in subsequent steps can interfere with polymerization and cause discoloration in the final polyetherimide product [0046]. 
As evidenced by Colborn’s disclosure, one of ordinary skill in the art would have been motivated to prevent discoloration in a polyetherimide in order to provide a high quality product (a finding which is consistent with Chiong’s disclosure of producing a “white” solid polyetherimide product). Furthermore, based on Colborn’s disclosure in [0046], as well as general knowledge in the art that discoloration in a white product is due to the presence of impurities, one would have been motivated to decrease the levels of impurities in the reactants for a polymerization reaction in order to decrease the level of impurities (and consequently decrease coloration) in a final polymer product. Furthermore, one would have understood that increasing the level of purity of a substance is associated with a tradeoff in terms of efficiency and cost (due to the time and cost involved with purification and minimizing contaminants), and therefore, one would have been motivated to select any appropriate degree of purity for a given reactant and product based on the level of product quality required for any given application. It would have been obvious to the person having ordinary skill in the art, 
As to claim 2, modified Chiong suggests a method according to claim 1, as set forth above. Chiong further teaches a method wherein water and bisphenol A are charged into a reactor, and then contacted with 50% sodium hydroxide (i.e., an aqueous solution of an alkali metal base) [0110], thereby forming an aqueous solution of bisphenol A disodium salt (see [0111]) as presently recited. 
Chiong subsequently teaches a step of spraying the aqueous salt solution into oDCB (corresponding to contacting the aqueous salt solution with oDCB as presently recited) at a temperature (150 C) sufficient to remove water (Chiong discloses that water and oDCB distilled, and water was drawn off), thereby producing a dry oDCB slurry of bisphenol A disodium salt [0111]. 
Chiong further teaches that the examples demonstrate the preference to run the polymerization reaction under strict anhydrous conditions and with finely divided base and/or finely divided bisphenol A disodium salt [0109]. Chiong teaches stirring the oDCB slurry for 10 hours in a reactor equipped with an agitator, and adding finely ground potassium phosphate [0112]. Chiong fails to specifically teach “homogenizing” of the oDCB slurry during this 10 hour stirring step, however, given Chiong’s stated preference 
As to claim 3, modified Chiong suggests a method according to claim 2, as set forth above. Chiong further teaches that, in the preparation of bisophenol A disodium salt, bisphenol A and water are stirred and inerted with nitrogen for 1 hour, prior to the vessel being charged with 50% sodium hydroxide [0110]. While Chiong explicitly teaches that the aqueous solution of BPA is inerted with nitrogen (i.e., degassed to remove dissolved oxygen), Chiong fails to specifically teach that the sodium hydroxide solution is similarly degassed/inerted with nitrogen prior to charging. However, given Chiong’s disclosure of inerting the aqueous bisphenol A solution with nitrogen prior to combining with sodium hydroxide solution, the person having ordinary skill in the art would have been motivated to similarly inert the aqueous solution of sodium hydroxide with nitrogen, in order to avoid reintroducing oxygen to the bisphenol A solution upon combining with the aqueous sodium hydroxide. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out Chiong’s step of contacting aqueous sodium hydroxide with inerted aqueous BPA by utilizing an inerted
As to claim 4, modified Chiong suggests a method according to claim 2, as set forth above. Chiong exemplifies heating the aqueous solution of bisphenol A disodium salt to 90-92 C [0110], which falls within the presently claimed range of 70-95 C, and then adding the aqueous solution to oDCB heated to 150 C (which falls within the presently claimed range of 130-180 C). Chiong teaches that the oil of the heat exchanger was maintained at 218 C as water and oDCB are distilled and water is drawn off [0111]. Given that the boiling point of oDCB is 180 C, there is reasonable basis to conclude that the temperature of Chiong’s combination of the added aqueous BPA disodium salt and the heated oDCB is below 180 C (i.e., oDCB bp). Furthermore, in view of the initial temperature of the oDCB (150 C) and the temperature of the oil in the heat exchanger (218 C), there is reasonable basis to conclude that the temperature of Chiong’s combination is above 130 C. 
As to claim 5, modified Chiong suggests a method according to claim 2, as set forth above. As previously set forth, Chiong teaches a step of spraying the aqueous salt solution into oDCB (corresponding to contacting the aqueous salt solution with oDCB as presently recited) at a temperature of 150 C such that water and oDCB distilled, and water is drawn off, thereby producing a dry oDCB slurry of bisphenol A disodium salt [0111]. Chiong fails to teach any temperature other than 150 C for the contacting of aqueous solution and oDCB, and therefore fails to teach a temperature of 130-135 C as presently recited. 
However, as set forth in MPEP 2144.05II(A), differences in temperature generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that temperature is critical. The presently recited step of 
As to claim 6, modified Chiong suggests a method according to claim 2, as set forth above. Chiong further teaches drying the slurry of bisphenol A disodium salt in oDCB until there is less than 20 ppm water (corresponding to moisture as presently recited) in the overheads [0111]. 
As to claims 7-8 and 11, modified Chiong suggests a method according to claim 1, as set forth above. As to claims 7 and 8, Chiong further teaches polymerizing the bisimide and the disodium salt (corresponding to contacting the bis(halophthalimide) with alkali metal salt of a dihydroxy compound, as presently recited) in the presence of a base [0053], including K3PO4 (tripotassium phosphate) [0061-2]. See also [0112]. As to claim 11, Chiong exemplifies a method wherein the additional base (tripotassium phosphate) is added to the bisphenol A disodium salt slurry in oDCB, and then both are dried (i.e., by distillation until the amount of moisture was 16 ppm) [0121]. 

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiong et al (US 2011/0263791) in view of Ordonez et al (US 2013/0260125) and Colborn et al (US 2006/0004224), and further in view of Guggenheim et al (US 2005/0049439). 
The rejection of claims 1-6 over Chiong, Ordonez and Colborn is incorporated here by reference.
Guggenheim provides a disclosure of a substantially similar process of preparing polyetherimide as provided in Chiong, Ordonez and Colborn, with a more detailed emphasis on suitable conditions for preparing the bisphenol A disodium salt slurry in oDCB. In particular: 
As to claim 2, modified Chiong suggests a method according to claim 1, as set forth above. Chiong further teaches a method wherein water and bisphenol A are charged into a reactor, and then contacted with 50% sodium hydroxide (i.e., an aqueous solution of an alkali metal base) [0110], thereby forming an aqueous solution of bisphenol A disodium salt (see [0111]) as presently recited. 
Chiong subsequently teaches a step of spraying the aqueous salt solution into oDCB (corresponding to contacting the aqueous salt solution with oDCB as presently recited) at a temperature (150 C) sufficient to remove water (Chiong discloses that water and oDCB distilled, and water was drawn off), thereby producing a dry oDCB slurry of bisphenol A disodium salt [0111]. 
Chiong further teaches that the examples demonstrate the preference to run the polymerization reaction under strict anhydrous conditions and with finely divided base and/or finely divided bisphenol A disodium salt [0109]. Chiong teaches stirring the oDCB slurry for 10 hours in a reactor equipped with an agitator, and adding finely ground potassium phosphate [0112]. Chiong fails to specifically teach “homogenizing” of the 
As to claim 3, modified Chiong suggests a method according to claim 2, as set forth above. Chiong further teaches that, in the preparation of bisophenol A disodium salt, bisphenol A and water are stirred and inerted with nitrogen for 1 hour, prior to the vessel being charged with 50% sodium hydroxide [0110]. While Chiong explicitly teaches that the aqueous solution of BPA is inerted with nitrogen (i.e., degassed to remove dissolved oxygen), Chiong fails to specifically teach that the sodium hydroxide solution is similarly degassed/inerted with nitrogen prior to charging. However, given Chiong’s disclosure of inerting the aqueous bisphenol A solution with nitrogen prior to combining with sodium hydroxide solution, the person having ordinary skill in the art would have been motivated to similarly inert the aqueous solution of sodium hydroxide with nitrogen, in order to avoid reintroducing oxygen to the bisphenol A solution upon combining with the aqueous sodium hydroxide. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out Chiong’s step of contacting aqueous sodium hydroxide with inerted aqueous BPA by utilizing an inerted 
As to claim 4, modified Chiong suggests a method according to claim 2, as set forth above. Chiong exemplifies heating the aqueous solution of bisphenol A disodium salt to 90-92 C [0110], which falls within the presently claimed range of 70-95 C, and then adding the aqueous solution to oDCB heated to 150 C (which falls within the presently claimed range of 130-180 C). Chiong fails to specifically teach the temperature of the combination of the oDCB and the added aqueous solution. Guggenheim teaches that the temperature of the organic solvent into which salt is sprayed is greater than the boiling point of the solvent media or the water, and discloses ranges including 130-180 C [0036]. Guggenheim teaches that if the rate of introduction of salt is too high, the temperature of the organic solvent may fall, and the alkali metal salt may tend to cake [0035]. Therefore, in light of Guggenheim, the person having ordinary skill in the art would have been motivated to select any appropriate temperature of the organic solvent into which salt is sprayed within Guggenheim’s range of 130-180 C, and would have been motivated to spray the salt at a rate such that the temperature is maintained at the desired temperature, in order to prevent caking. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out Chiong’s step of contacting aqueous solution with oDCB by maintaining the resulting combination at any suitable temperature (e.g., within Guggenheim’s disclosed range of 130-180 C) which achieves the distillation of water and oDCB sought by Chiong, while minimizing caking as taught by Guggenheim, 
As to claim 6, modified Chiong suggests a method according to claim 2, as set forth above. Chiong further teaches drying the slurry of bisphenol A disodium salt in oDCB until there is less than 20 ppm water (corresponding to moisture as presently recited) in the overheads [0111]. 

Conclusion
Claims 9 and 10 are not in condition for allowance in view of the rejections under 35 USC 112 above. However, claim 9 (and claim 10) would be allowable if claim 9 were amended to remove preferred embodiment language, and, if rewritten in independent form to include limitations of claims 1, 2, 6 and 7 [presuming claims 1 and 2 also amended to address the issues set forth in the above 112 rejection; e.g., if claim 1 were amended to delete methanol and hexane from the recited options of solvents for washing the filtered bis(halophthalimide), and if claim 2 were amended to recite an APHA index less than 50]. 
Chiong is considered the closest prior art. Chiong discloses addition of the additional base (tripotassium phosphate) to the oDCB slurry of BPA disodium salt as a finely divided solid or as an aqueous solution. However, Chiong does not disclose addition of the additional base as a pre-homogenized oDCB slurry at the drying step, as recited in claim 9. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/           Primary Examiner, Art Unit 1766